Amendmen filed on 01/11/2021DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Ricklefs (Reg. No. 75,676) on February 12, 2021.
The application has been amended as follows: 
Claim 1. (Currently Amended) An agricultural system, comprising at least one stalk sensor assembly, the at least one stalk sensor assembly comprising:
(a)    one or more wheels engage with stalks so as to rotate;
(b)    at least one resilient member operatively engaged with the one or more wheels, wherein the resilient member allows the wheel to move such that a plurality of stalks continue traverse through stripper plates; and 
(c)    one or more pulse sensors in communication with the one or more wheels and constructed and arranged to detect rotation of the one or more wheels,
from a degree of rotation of the one or more wheels.
Claim 3. (Canceled).
Claim 5. (Currently Amended) The agricultural    system of claim 1, wherein the one or more wheels is operationally coupled to one or more brakes, and wherein the one or more brakes are configured to reduce rotation of the one or more wheels.
Claim 6. (Currently Amended) The agricultural    system of claim 1, wherein the    one or more wheels is operationally coupled to one or more proximity sensors constructed and arranged to monitor a displacement of the one or more wheels.
Claim 9. (Currently Amended) An agricultural system, comprising at least one stalk sensor assembly comprising:
(a)    at least one wheel, wherein the wheel having a plurality of teeth to grip and thereby engage with a plurality of stalks so as the stalk enters and traverses through a corn head,;
(b)    at least one resilient member operatively engaged with the at least one wheel, wherein the resilient member allows the wheel to move such that the stalks continue traverse through stripper plates; and
(c)    at least one pulse sensor in communication with the wheel and constructed and arranged to detect degrees of rotation of the at least one wheel,
wherein the degrees of rotation of the at least one wheel are correlated to stalk size from a degree of rotation of the wheels.
Claim 15. (Currently Amended) An agricultural system, comprising:
a sensor assembly comprising:
engage with stalks so as to rotate;
(b)	a first pulse sensor in communication with the first wheel; 
(c)    	a second pulse sensor in communication with the second wheel;
(d)	a first resilient member operatively engaged with the first wheel; and
(e)	a second resilient member operatively engaged with the second wheel, wherein the first and second resilient members allows the wheel to move such that a plurality of stalks continue traverse through stripper plates, wherein the first pulse sensor and the second pulse sensor measure degrees of rotation of the first wheel and the second wheel and wherein the degrees of rotation of the first wheel and the second wheel are correlated to stalk size from a degree of rotation of the first and second wheels.

Allowable Subject Matter
Claims 1, 5-16 and 18-23 are allowed (renumbered as 1-19).
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, in the claimed combination, a specific detail of a stalk sensor assembly that one or more wheels engage with stalks so as to rotate and one or more pulse sensors in communication with the one or more wheels and constructed and arranged to detect rotation of the one or more wheels to measure stalk size from a degree of rotation of the one or more wheels when the wheels move such that a plurality of stalks continue traverse through stripper plates.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heitmann (US 2019/0261561), Acheson et al. (US 2015/0293029) and Mackin (US 2009/0192734).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
February 12, 2021